Citation Nr: 1642209	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-03 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson








INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1985 to June 1989, with additional service in the U.S. Air National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

This appeal requires additional development prior to adjudication.

Records showing when his active and inactive duty for training (ACDUTRA & INACDUTRA) must be requested.  Following receipt of records, a medical opinion on whether pain he felt during training in February and March 2007 is related to his August 2007 surgery to repair his right patellar tendon must be obtained.  There is a medical examination on record, but no opinion of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his right knee, and make arrangements to obtain all records not already associated with the claims file.

2.  Make an attempt to confirm the Veteran's dates of training (ACDUTRA or INACDUTRA) with the Indiana Air National Guard, specifically from 2007.  If unable to locate, a formal finding must be made, and the Veteran so notified.

3.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any right knee diagnosis is related to his service.  

The Veteran was on training in February and March 2007, during which time he noticed pain in his right knee while running.  He assumed it was due to poor conditioning and that he needed to work through it to get into better shape.  He first saw a doctor for his knee after the period of training was over, eventually having surgery to repair his right patellar tendon in August 2007.

At the time of drafting of these remand instructions, the dates of his training are not confirmed.  The examiner is asked to elicit from the Veteran a detailed history of the onset of his symptoms, and provide an opinion on whether it is as likely as not that the symptoms he described led to the surgery and any residual symptoms from that surgery.

All opinions are to be supported with explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




